Case 1:19-cv-03773 Document 1-1 Filed 12/18/19 Page 1 of 6




            Exhibit A
                    Case 1:19-cv-03773 Document 1-1 Filed 12/18/19 Page 2 of 6

                                                               Scott Anderson <scott.anderson@lawfareblog.com>



eFOIA Request Received
efoia@subscriptions.fbi.gov <efoia@subscriptions.fbi.gov>                           Wed, Aug 14, 2019 at 5:09 PM
To: scott.anderson@lawfareblog.com




             Organization Representative Information

         Organization Name    Lawfare



                      Preﬁx



                 First Name   Scott




               Middle Name



                 Last Name    Anderson




                      Suﬃx



                      Email   scott.anderson@lawfareblog.com




                     Phone



                   Location   United States




             Domestic Address

             Address Line 1   1775 Massachusetts Ave., NW



             Address Line 2
           Case 1:19-cv-03773 Document 1-1 Filed 12/18/19 Page 3 of 6
              City   Washington



             State   District of Columbia




            Postal   20036




   Agreement to Pay

  How you will pay   I am requesting a fee waiver for my request and have reviewed the FOIA reference
                     guide. If my fee waiver is denied, I am willing to pay additional fees and will enter
                     that maximum amount in the box below.



     Allow up to $   500




   Proof Of Aﬃliation for Fee Waiver

Waiver Explanation   FOIA provides that any fees associated with a request are
                     waived if
                     â€œdisclosure of the information is in the public interest
                     because it is
                     likely to contribute significantly to public understanding of
                     the operations
                     or activities of the government and is not primarily in the
                     commercial
                     interest of the requester.â€ 5 U.S.C. Â§ 552(a)(4)(A)(iii).

                     We are the editor-in-chief and senior editor for Lawfare, an
                     online
                     publication dedicated to informing public understanding on
                     operations and
                     activities of the government. Lawfare is published by The
                     Lawfare Institute,
                     a 501(c)(3) not-for-profit educational organization, and in
                     cooperation with
                     The Brookings Institution, a 501(c)(3) nonprofit public policy
                     organization.
                     This request is submitted in connection with Lawfareâ€™s
                     mission to publish
                     information that is likely to contribute significantly to the
                     public
                     understanding of federal agency activities related to law and
                     national
                     security. A former senior FBI official who was the subject of
                     disciplinary
                     action due to certain private communications recently accused
                     th FBI    d
            Case 1:19-cv-03773 Document 1-1 Filed 12/18/19 Page 4 of 6
                      the FBI and
                      Justice Department of â€œtreat[ing] [him] more harshly than
                      they would have
                      treated similar communications because the content of [his]
                      communications
                      was critical of President Trump.â€ This request is intended
                      to help determine
                      whether this allegation is true and FBI personnel may be under
                      inappropriate
                      political pressures as a result.

                      In addition to satisfying the requirements for a waiver of
                      fees associated
                      with the search and processing of records, we are entitled to
                      a waiver of
                      all fees except â€œreasonable standard charges for document
                      duplication.â€ 5
                      U.S.C. Â§ 552(a)(4)(A)(ii)(II). Federal law mandates that fees
                      be limited to
                      document duplication costs for any requester that qualifies as
                      â€œa
                      representative of the news media.â€ Id. Lawfare is a â€œnews
                      media
                      organization[]â€ that â€œgathers information of potential
                      interest to a segment
                      of the public, uses its editorial skills to turn the raw
                      materials into a
                      distinct work, and distributes that work to an audience.â€
                      Natâ€™l Sec. Archive
                      v. Depâ€™t of Defense, 880 F.2d 1381, 1387 (D.C. Cir. 1989).
                      We intend to give
                      the public access to documents transmitted via FOIA on our
                      website,
                      https://www.lawfareblog.com, and to provide information about and
                      analysis
                      of those documents as appropriate.



Documentation Files




    Non-Individual FOIA Request

Request Information   Pursuant to the Freedom of Information Act (FOIA), 5 U.S.C. Â§
                      552, we hereby
                      request that your office produce the following records within
                      20 business
                      days:

                      1. Any records relating to any case in which an FBI employee
                      was accused of
                      misconduct relating to any partisan or political statements he
                      or she may
                      have made, including positive or negative statements he or she
                      may have made
                      about any candidates in elections or elected officials;

                      2. Any records relating to any oral reprimand, letter of
                      censure,
Case 1:19-cv-03773
       censure,    Document 1-1 Filed 12/18/19 Page 5 of 6
       suspension, demotion, removal, or any other adverse or non-
       adverse action
       that an FBI employee received for alleged misconduct relating
       to any
       partisan or political statements he or she may have made,
       including positive
       or negative statements he or she may have made about any
       candidates in
       elections or elected officials; and

       3. Any records indicating the actual or approximate number of
       FBI employees
       who: (a) have been accused of misconduct as described in
       paragraph 1 above;
       or (b) received any adverse or non-adverse action for alleged
       misconduct as
       described in paragraph 2 above in any given time period.

       This request is for documents held by, or accessible to, the
       FBIâ€™s Internal
       Investigations Section (IIS) or Office of Professional
       Responsibility (OPR)
       dating from November 20, 2011, to the present. We are not
       requesting the
       names or any other personally identifiable information about
       the subjects of
       these notices and do not object if such information is
       redacted. We do not
       believe this request falls within the scope of any existing
       FOIA exemptions.
       See Department of the Air Force v. Rose, 425 U.S. 352 (1976).

       We also request any records describing the processing of this
       request,
       including records sufficient to identify search terms used and
       locations and
       custodians searched and any tracking sheets used to track the
       processing of
       this request. If your agency uses FOIA questionnaires or
       certifications
       completed by individual custodians or components to determine
       whether they
       possess responsive materials or to describe how they conducted
       searches, we
       also request any such records prepared in connection with the
       processing of
       this request.

       If you make a determination that any responsive record, or any
       segment
       within a record is exempt from disclosure, we ask that you
       provide an index
       of those records at the time you transmit all other responsive
       records. In
       the index, please include a description of the record and the
       reason for
       exclusion with respect to each individual exempt record or
       exempt portion of
       a record, as provided by Vaughn v. Rosen, 484 F.2d 820 (D.C.
       Cir. 1973),
       cert. denied, 415 U.S. 977 (1974). When you deem a portion of
       a record
       exempt, we ask that the remainder of the record to be
       provided, as required
       by 5 U.S.C. Â§Â§ 552(a)(8)(A)(ii) & 552(b).
                       Case 1:19-cv-03773 Document 1-1 Filed 12/18/19 Page 6 of 6




               Expedite

             Expedite Reason   FOIA provides for expedited processing where a requestor
                               â€œdemonstrates a
                               compelling need.â€ 5 U.S.C. Â§ 552(a)(6)(E)(i). It defines
                               â€œcompelling needâ€
                               to include situations where a â€œrequest [is] made by a person
                               primarily
                               engaged in disseminating informationâ€ and there exists an
                               â€œurgency to inform
                               the public concerning actual or alleged Federal Government
                               activity.â€ Id. Â§
                               552(a)(6)(E)(v).

                               Lawfare is an organization primarily engaged in the
                               dissemination of
                               information. If FBI personnel are being disproportionately
                               punished due to
                               their political opinions, then this risks compromising a range
                               of important
                               law enforcement and national security investigations. There is
                               an urgent
                               need to inform the public whether these allegations are
                               accurate so that
                               they may encourage their political leaders to correct this
                               behavior and
                               avoid further compromising any ongoing investigations.




[Quoted text hidden]
